Title: To John Adams from Joseph Wheaton, 10 February 1825
From: Wheaton, Joseph
To: Adams, John


				
					Revered Sir
					Washington City 10. Feby 1825
				
				It hath pleased Almighty God in his Goodness and Mercy to give to this great & favored people yesterday, about half past four oclock P.M., your Son John Quincy Adams, as the President elect, to rule over this nation four years from the 4th. day of March next; I rejoice with you & with those dear to you on this happy event, I rejoice the more because it must be a balm to your heretofore wounded feeling & to those “grievances which you and I have felt” and I still so deeply felt—Were I to indulge my feelings on those subjects I could say much, but I forbear least I might disturb your joy on this late ocasion and therefore, will close this letter with a most earnest prayer to our Heavenly Father, that you may be the object of his peculiar Care, so long as it may please him to permit you to remain among us, in a land so dear to yourself,in a land where all your early powers have been imployed to to make great and happy—with this sincere desire & prayer / I remain dear & Revered Sir / faithfully your obedient / & very Humble Servant
				
					Joseph Wheaton
				
				
			